United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.E., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, FEDERAL TRANSFER CENTER,
Oklahoma, OK, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 12-430
Issued: July 27, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On December 19, 2011 appellant filed an application for review of an Office of Workers’
Compensation Programs’ (OWCP) decision dated June 23, 2011, which denied his
reconsideration request on the grounds that he neither raised substantive legal questions nor
submitted new and relevant evidence to warrant merit review.1
The Board has duly considered the matter and finds that the case is not in posture for a
decision and must be remanded to OWCP. In the case of William A. Couch,2 the Board held that
when adjudicating a claim, OWCP is obligated to consider all evidence properly submitted by a
claimant and received by OWCP before the final decision is issued. Following a June 17, 2010
decision, that denied his claim for compensation due to insufficient factual and medical
evidence, appellant requested reconsideration on January 12, 2011. He also submitted additional
evidence. This included a report dated September 7, 2010 from Dr. John W. Ellis, a family
practitioner, who opined that appellant’s work duties including lifting and working with inmates
1

On April 19, 2010 appellant filed a notice of occupational disease alleging that he developed bilateral shoulder
conditions as a result of performing his duties as an inmate systems officer and self-defense instructor which
included subduing inmates.
2

41 ECAB 548 (1990).

during altercations caused multiple tears of the bilateral shoulders resulting in tears, arthritis,
tendinitis and degeneration. This was received by OWCP on October 4, 2010 and also
resubmitted thereafter. In its June 23, 2011 decision, OWCP denied appellant’s reconsideration
request on the grounds that he neither raised substantive legal questions nor submitted new and
relevant evidence to warrant merit review. It did not note receipt or consideration of the
September 7, 2010 report from Dr. Ellis.
The Board finds that OWCP, in its June 23, 2011 decision, did not review the
September 7, 2010 report from Dr. Ellis that was received by OWCP on October 4, 2010. For
this reason, the case will be remanded to OWCP to enable it to properly consider all the evidence
submitted at the time of the June 23, 2011 decision. Following such further development as
OWCP deems necessary, it shall issue an appropriate merit decision on the claim.
IT IS HEREBY ORDERED THAT the June 23, 2011 decision of the Office of
Workers’ Compensation Programs is set aside. The case recorded is remanded to OWCP for
further proceedings consistent with this order of the Board.
Issued: July 27, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

2

